DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; all subsequent claims are dependent on Claim 1. Regarding Claim 1, Svendsen (US 20180345120 A1) teaches the first four elements of the claim (hereafter (1a), (1b), (1c), and (1d), respectively) but does not teach the last two elements of the claim (hereafter (1d) and (1e), respectively). Marker Deutschland GMBH (DE 200 01 929 U1) teaches, in part, (1d) and (1d). Svendsen teaches
(1a), a ski binding moving mechanism comprising: a ski binding configured to be fastened in a vertical and lateral direction to a ski, and further
(1b), configured to be moved in a longitudinal direction relative to the ski;
(1c), a rod with two or more pushing elements, the rod being fastened to the ski binding; and
(1d), a rotatable element configured to be fastened fixedly relative to the ski in the longitudinal direction of the ski, the rotatable element being rotatable relative to the ski.
As indicated above, Svendsen does not teach (1e) or (1f). Marker Deutschland GMBH teaches a plurality of rotating pins configured to rotate with the rotatable element, and cooperate with the pushing elements but does not teach
(1e), exactly two rotating pins, configured to rotate with the rotatable element, and cooperate with the pushing elements, wherein

Reducing the number of rotating pins in the teaching of Marker Deutschland GMBH to only two would render the disclosed invention ineffectual.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618